Citation Nr: 0918295	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-23 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1976.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the undersigned Veterans Law 
Judge in March 2009.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2008 the RO issued a supplemental statement of the 
case (SSOC) in regard to the veteran's claim of entitlement 
to service connection for hepatitis C.  Subsequently, Social 
Security Administration (SSA) records were associated with 
the claims folder in August 2008.  These records included VA 
records which had not previously been associated with the 
claims folder, including a January 2005 medical opinion which 
addressed the etiology of the veteran's hepatitis C.  In 
addition, in February 2009 the RO received relevant documents 
from the veteran which included a December 2008 statement 
from the Veteran's mother, a retired registered nurse, as 
well as a December 2008 written statement from a private 
physician addressing indications of illegal substance abuse.  

The RO has not readjudicated the issue of entitlement to 
service connection for hepatitis C in light of the new 
evidence and has not issued a SSOC subsequent to its receipt.  
In fact, with respect to the documents included in the SSA 
records, the RO sent the veteran a letter which stated, 
erroneously, that the additional evidence was not pertinent 
to the current appeal so an SSOC would not be prepared.

As a result of the foregoing, the Board cannot consider the 
additional evidence without first remanding the case to the 
RO for initial consideration.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. § 19.37 (2008).

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim with 
consideration of the Social Security 
Administration (SSA) records and the 
documents received by the RO in February 
2009.  If the benefit sought on appeal is 
not granted, the veteran and his attorney 
should be provided with an SSOC and 
allowed an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




